       Case 2:21-cv-00078 Document 1 Filed on 04/22/21 in TXSD Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION



 CHRYSTENE      FAYE     DEELYN
 ANDERSON, INDIVIDUALLY AND AS
 REPRESENTATIVE OF THE ESTATE OF
 THERASA   NARDELL    ANDERSON,
 DECEASED

     Plaintiff,
                                                            Civil Action No. ______________
         v.

 FCA US, LLC F/K/A CHRYSLER GROUP,
 LLC

     Defendants.


                                 PLAINTIFF’S COMPLAINT

       Plaintiff Chrystene Faye Deelyn Anderson, Individually and as Representative of the

 Estate of Therasa Nardell Anderson, Deceased, brings suit against FCA US, LLC f/k/a Chrysler

 Group, LLC (“Chrysler”) and will show the Court as follows:

                                 PRELIMINARY STATEMENT

1.      This is a products liability action relating to a deadly crash on November 17, 2017 that

took Therasa Anderson’s life. The Plaintiff alleges that Ms. Anderson’s death was a cause of a

defective roof and fuel tank design on the 2003 Dodge Caravan in which she was traveling.

                                        JURISDICTION

2.      This is a diversity action arising out of 28 U.S.C. § 1332 (a)(1). Anderson is a citizen of

South Dakota and FCA, US LLC shares citizenship with each of its members, all of whom are

not residents of South Dakota.

3.      The amount in controversy well exceeds $75,000.00.
       Case 2:21-cv-00078 Document 1 Filed on 04/22/21 in TXSD Page 2 of 6




4.      The Southern District of Texas, Corpus Christi Division, is an appropriate venue for this

cause of action pursuant to 28 U.S.C. § 1391 (b)(2). The property that is the subject to this

lawsuit, the 2003 Dodge Caravan, is located and has been located for almost two (2) years in

Corpus Christi, Texas. The parties’ investigation into the subject property has all occurred in

Corpus Christi, Texas.

                                           PARTIES

5.      Plaintiff Chrystene Faye Deelyn Anderson is, and at all relevant times herein mentioned

was, a citizen of the State of South Dakota and a resident of South Dakota. Chrystene Anderson

is the biological daughter of Therasa Anderson.

6.      Chrystene Faye Deelyn Anderson brings suit both individually and on behalf of the Estate

of Therasa Anderson.

7.      Defendant FCA US, LLC f/k/a Chrysler Group, LLC, is a Delaware Limited Liability

Company with members residing in Michigan. Defendant FCA US, LLC at all relevant times

conducted business in South Dakota and was registered to do business in South Dakota. FCA

US, LLC may be served by serving its registered agent CT Corporation System, 1999 Bryan St.,

Suite 900, Dallas, Texas 75201.

                                            FACTS

8.      On November 17, 2017, Therasa Nardell Anderson was driving a 2003 Dodge Caravan

(Vin Number 2DGP44393R226007) eastbound on 248th Street approaching Valley Road in

McCook County, South Dakota.

9.      The road curved to the right, but Anderson continued straight. As she overcorrected to

stay on the roadway, Anderson’s vehicle traveled into the ditch and rolled over, landing on all

four tires.



                                                  –2–
PLAINTIFF’S COMPLAINT
          Case 2:21-cv-00078 Document 1 Filed on 04/22/21 in TXSD Page 3 of 6




10.         After rolling over, the vehicle caught fire, and the entire vehicle burned, along with

Anderson still inside. Anderson suffered from severe crush injuries and was pronounced

deceased at the scene.

11.        The roof design of the 2003 Dodge Caravan was defectively designed in such a way that

led to improper and unacceptable intrusion into the occupant survival space during a foreseeable

rollover event.

12.        Reasonable alternative designs existed.

13.        Closing structural section, increasing metal gauge, replacing low strength steel with high

strength steel, reinforcing with structural void filling, increasing section size, adding internal

reinforcements, and improving component integration are techniques that can dramatically

increase roof strength and are based on basic engineering principles currently utilized as standard

practice. These roof modifications were technologically and financially feasible at the time the

subject vehicle was manufactured.

14.        These alternative designs were in use at the time the 2003 Dodge Caravan was designed.

15.        For example:

           •         Closed sections:

      -        The open section front header, rear header, and corner junction could have been
               constructed as closed sections.

           •         Thicker sheet metal:

      -        The A-pillar and outer B-pillar could have been designed from thicker sheet metal
               elements, and the sheet metal elements could all have been made from the thicker sheet
               metal.
      -        This thicker sheet metal could have been used throughout the roof structure.

           •         Higher strength steel:

          - The D-ring mounting reinforcements, like those within the subject vehicle B-pillars, are
            typically made from a high(er) strength steel than the rest of the roof components.

                                                       –3–
PLAINTIFF’S COMPLAINT
      Case 2:21-cv-00078 Document 1 Filed on 04/22/21 in TXSD Page 4 of 6




      - This high(er) strength steel could be used throughout the roof. Higher strength steel can
        typically be used anywhere throughout the roof structure without any implications for
        component design.

16.    It is not necessary to include all the suggested alternative designs to create a strong roof.

Manufacturers can employ some or all of the above design methodologies, so long as the design

changes result in an appropriate level of roof strength.

17.    Had the roof of the 2003 Dodge Caravan been designed utilizing these alternative

methods, the roof strength would have been increased and the degree of the roof crush

minimized.

18.    Chrysler was owned by DaimlerChrysler corporation from 1998 until 2007. During that

time, DaimlerChrysler began to harmonize the crash safety requirements of Mercedes with those

of Chrysler.

19.    A set of crash safety requirements were developed that are referred to as the JSPS.

20.    The JSPS requirements included an inverted drop test from .5 meters and dolly rollover

testing in addition to minimal requirements of FMVSS 216.

21.    The JSPS also specifies occupant protection zones that must be maintained as part of the

vehicle performance criterion in the rollover/ roof impact crash test.

22.    Unfortunately, the Subject Vehicle was not manufactured in compliance with these

standards.

                COUNT I: STRICT PRODUCT LIABILITY – FCA US, LLC

23.    The paragraphs above are incorporated herein.

24.    The Subject Vehicle was placed into the steam of commerce by FCA US, LLC.




                                                  –4–
PLAINTIFF’S COMPLAINT
         Case 2:21-cv-00078 Document 1 Filed on 04/22/21 in TXSD Page 5 of 6




25.      The Subject Vehicle at the time it left the hands of FCA US, LLC was in a defective

condition, unreasonably dangerous to users or consumers, including the Plaintiffs, as outlined

above.

26.      As a direct result of the above, all Plaintiffs’ suffered injuries and damages.

27.      The defective design of the subject vehicle as outlined above was the proximate cause of

the Plaintiffs’ injuries and damages

28.      As a direct and legal cause of the above, Plaintiffs suffered injuries, including but not

limited to the loss of love, companionship, comfort, advice, guidance, affection, and moral

support of Therasa Anderson in the past and future, the value of financial support in the past and

future; the value of household services of Therasa Anderson in the past and future; and punitive

damages.

                            COUNT II – NEGLIGENCE OF FCA US, LLC

29.      As outlined above, FCA US, LLC’s conduct constitutes negligence.

30.      FCA US, LLC had a duty to use reasonable care in designing the subject vehicle. FCA

US, LLC breached this duty as outlined above.

31.      As a direct and legal cause of the above, Plaintiffs suffered injuries, including but not

limited to the loss of love, companionship, comfort, advice, guidance, affection, and moral

support of Therasa Anderson in the past and future, the value of financial support in the past and

future; the value of household services of Therasa Anderson in the past and future; and punitive

damages.

         Wherefore, the Plaintiffs demand a jury trial and the following relief jointly and

severally against the Defendants:

            A. Compensatory damages in an amount to be determined by a jury;



                                                    –5–
PLAINTIFF’S COMPLAINT
     Case 2:21-cv-00078 Document 1 Filed on 04/22/21 in TXSD Page 6 of 6




         B. Costs, interest, and attorney’s fees;

         C. Such other and further relief as this court may deem just and proper, including

            injunctive and declaratory relief.



            Dated this 22nd day of April 2021.


                                                       Respectfully submitted,

                                                       By: /s/ David E. Harris
                                                       David E. Harris
                                                       dharris@shhlaw.com
                                                       Federal Bar No. 712461
                                                       Louie J. Cook
                                                       lcook@shhlaw.com
                                                       Federal Bar No. 2998047
                                                       SICO HOELSCHER HARRIS LLP
                                                       802 N. Carancahua, Suite 900
                                                       Corpus Christi, Texas 78401
                                                       Tel. 361-653-3300
                                                       Fax. 361-653-3333

                                                       ATTORNEYS IN CHARGE FOR
                                                       PLAINTIFF




                                                 –6–
PLAINTIFF’S COMPLAINT
